719 F.2d 1282
UNITED STATES of America, Plaintiff-Appellee,v.Herman ACKERMAN, Defendant-Appellant.
No. 81-1571.
United States Court of Appeals,Fifth Circuit.
Nov. 21, 1983.

Linda Broocks (Court-appointed), Houston, Tex., for defendant-appellant.
Ronald C.H. Eddins, Asst. U.S. Atty., Fort Worth, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas, Eldon B. Mahon, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion May 2, 1983, 5 Cir.1983, 704 F.2d 1344).
Before BROWN, GOLDBERG and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
Treating the suggestion for rehearing en banc as a petition for panel rehearing, it is ordered that the petition for panel rehearing is DENIED.  No member of the panel nor Judge in regular active service of this Court having requested that the Court be polled on rehearing en banc (Federal Rules of Appellate Procedure and Local Rule 35), the suggestion for Rehearing En Banc is DENIED.   See United States v. Johnson, 718 F.2d 1317, 1324, n. 20 (5th Cir.1983) (en banc) (1981).